Citation Nr: 0932850	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus with arthritis of the feet, to include 
consideration of extraschedular compensation.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) on a schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 50 
percent for bilateral pes planus with arthritis of the feet, 
to include consideration of extraschedular compensation, was 
initially denied by the Board in August 2008.  The Veteran 
subsequently appealed this Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2009, the Secretary of Veterans Affairs and the 
Veteran (the Parties) filed a Joint Motion for Remand to the 
Board which moved the Court for an Order vacating the Board's 
decision and remanding the appeal.  The Court granted that 
Joint Motion for Remand in February 2009, remanding the 
matter to the Board for compliance with the instructions in 
the Joint Motion.  

In August 2009, the Veteran's attorney submitted additional 
evidence, to include a July 2009 Individual Unemployability 
Assessment, directly to the Board.  The RO has not considered 
this evidence and it was not accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2008).  
However, inasmuch as the evidence submitted on the Veteran's 
behalf pertains to his unemployability and the Board is 
granting TDIU, the decision herein is favorable to the 
appellant and a remand for initial RO consideration is not 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been assigned the highest available 
disability evaluation for pes planus, or acquired flatfeet.  
There is no indication of other compensable symptomatology as 
attributable to his service-connected disability.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected bilateral pes 
planus with arthritis of the feet are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The Veteran is service-connected for bilateral pes planus 
with arthritis of the feet, currently evaluated as 50 percent 
disabling; arthritis, left ankle, associated with bilateral 
pes planus with arthritis of the feet, currently evaluated as 
10 percent disabling; and arthritis, right ankle, associated 
with bilateral pes planus with arthritis of the feet, 
currently evaluated as 10 percent disabling.  The combined 
evaluation for compensation is 70 percent with consideration 
of the bilateral factor.

4.  The Veteran is precluded from maintaining substantial and 
gainful employment by reason of his service-connected 
disorders on a schedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for pes 
planus with arthritis of the feet are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  The schedular criteria for a total disability rating 
based upon individual unemployability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that his 
service-connected bilateral pes planus with arthritis of the 
feet warrants an evaluation in excess of 50 percent, to 
include extraschedular compensation and a total disability 
rating based upon individual unemployability.

As noted in the Introduction, this case is the subject of a 
February 2009 Court remand which adopted a January 2009 Joint 
Motion.  Specifically, the parties to the January 2009 Joint 
Motion made the single finding that the Board failed to 
determine whether the September 2006 statement from the 
Veteran's then-representative stating the Veteran's assertion 
that he retired because his "feet were bothering him too 
much" reasonably raised the claim for TDIU.  With the 
exception of this single finding, the Court-adopted Joint 
Motion did not identify any defect in the Board's August 2008 
denial of entitlement to an evaluation in excess of 50 
percent for bilateral pes planus with arthritis of the feet.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  Given the procedural history 
of this case and the Court's stated objectives, the Board 
believes that if any concerns, aside from those already 
raised, exist, such would have been previously raised before 
the Board or the Court.

In this case, neither party raised any concerns about the 
VCAA or the denial of an evaluation in excess of 50 percent 
for bilateral pes planus with arthritis of the feet; nor did 
the Court.  Inasmuch as the reason for remand, as stated by 
the Court-adopted January 2009 Joint Motion, was for the 
Board to determine whether the September 2006 submission by 
the Veteran's then-representative and the contention set 
forth therein raised a claim for TDIU; the decision of the 
Board herein will once again deny the Veteran's claim for a 
rating in excess of 50 percent for pes planus with arthritis 
of the feet and, finding that the claim for TDIU has been 
raised by the record, grant this portion of the appeal.  

Increased Rating

The August 2008 decision of the Board provided the following 
discussion with respect to the VCAA duties to notify and 
assist and the claim for an increased rating:  

Duties to Notify and Assist

In correspondence dated in April 2004, November 
2004 and March 2006, the agency of original 
jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the veteran of information and evidence 
necessary to substantiate the claim for increased 
rating for bilateral pes planus; information and 
evidence that VA would seek to provide; and 
information and evidence that the veteran was 
expected to provide.  The AOJ explained that the 
veteran must show that his disability had increased 
in severity.  The AOJ also described the types of 
evidence that VA would consider in making this 
determination, such as statements from VA or 
private physicians, records from the Social 
Security Administration, medical records from state 
or local governments, or statements by current or 
former employers.  The veteran was further notified 
that lay statements regarding his symptoms were 
also pertinent.

With this comprehensive listing of the types of 
evidence that were relevant to proving his claim, 
the notice essentially informed the veteran of how 
he could demonstrate the current level of severity 
of his disability and the effect that any worsening 
of the disability has had on his employment and 
daily life.  The veteran's testimony at the 
February 2006 DRO hearing indicated actual 
knowledge of the need to present evidence on such 
effects.  Particularly, he testified as to the 
symptoms his disability caused in the pursuit of 
his daily activities.  He explained that he could 
not clean the house as he was able to do 
previously, that he could no longer use a ladder to 
change a light bulb, and that it was very difficult 
to use steps such as those in his daughter's home.  
His spouse also provided lay testimony about the 
effect that his disability had on their daily life.  
Thus, while the notice did not explicitly ask for 
the effect that the worsening has on his employment 
and daily life, the veteran provided that 
information during the course of the appeal.

Although the November 2004 notice letter was also 
deficient in providing the veteran with at least 
general notice of the rating criteria by which his 
disability is rated, such information was provided 
in the November 2004 rating decision and the 
September 2005 statement of the case.  The claims 
were then readjudicated on all the evidence via the 
supplemental statements of the case issued in 
October 2005 and again in July 2006.  Furthermore, 
the July 2008 Appellant's Brief contained the full 
text of the applicable rating criteria indicating 
the veteran's actual knowledge of this information.  
It is noted however, that in this case, the 
criteria on which the veteran's disability is rated 
is such that an increased rating could be achieved 
by showing a noticeable worsening.  The criteria 
speak to mild, moderate, severe, and pronounced 
levels of disability.  Thus, as specific test 
measurements are not at issue, specific notice of 
the diagnostic criteria is not necessary.  See 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  
In all, the duty to notify has been met.

VA has done everything reasonably possible to 
assist the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  
Service treatment records have been associated with 
the claims file.  The veteran has been medically 
evaluated in conjunction with this claim.  All 
identified and available treatment records have 
been secured.  The Board notes that in testimony 
before the DRO in February 2006, the veteran 
testified to the unavailability of treatment 
records from the Campbell Clinic.  These records 
pertained to treatment received at the Clinic in 
the 1950s and have not been associated with the 
claims file.  However, based upon the veteran's 
testimony, these records are considered 
unavailable.  The duty to assist has been 
fulfilled.

Disability Evaluation

The veteran seeks a higher evaluation for his 
service connected pes planus with arthritis of the 
feet, currently evaluated at the maximum schedular 
rating of 50 percent.  Disability evaluations are 
determined by the application of VA's Schedule for 
Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more 
nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Here, the veteran's disability is evaluated under 
DC 5276 for acquired flatfoot, where a 50 percent 
evaluation is the highest available rating.  
38 C.F.R. § 4.71a Diagnostic Code 5276 (2008).  His 
disability is manifested by 10 degrees of valgus 
deformity while weightbearing; a tender Achilles 
tendon that is not corrected by manipulation and 
subject to pain when manipulation is attempted; 
slight bilateral malalignment of the midfoot which 
is tender to palpation; and bilateral tenderness 
along the plantar fascia.  VA examination, March 
2006.  None of these symptoms are improved by 
orthopedic shoes or appliances.  Id; DRO hearing, 
February 2006.

The veteran's symptomatology does not belong within 
another Diagnostic Code pertaining to the foot.  
Indeed the maximum rating for any foot condition 
within this section is 50 percent.  38 C.F.R. 
§ 4.71a Diagnostic Codes 5276 to 5284.  As a 
result, the potential likelihood of an increased 
rating would be premised on application of another 
Diagnostic Code either on an alternate rating 
basis, or as a separate additional rating, provided 
not evaluating the same disability under various 
diagnoses, otherwise known as pyramiding.  See 38 
C.F.R. § 4.14.  Furthermore, the Board notes that 
there is no evidence sufficient to warrant 
application of other Diagnostic Codes in this case.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).

As the veteran already has the highest available 
disability evaluation for his bilateral foot 
condition, the Board finds that the overall 
disability picture does not more closely 
approximate a higher percent rating under the 
Rating Schedule.  38 C.F.R. § 4.7.

In light of the evidence, the Board has once again considered 
the doctrine of reasonable doubt and, as the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of the maximum, 50 percent, rating for bilateral pes 
planus with arthritis of the feet, finds that the doctrine is 
not for application and the appeal for an increased rating 
must be denied. 



Extraschedular Consideration

In addition to the denial of an evaluation in excess of 50 
percent disabling for pes planus with arthritis of the feet 
on a schedular basis, the August 2008 decision of the Board 
also determined that this case is not exceptional such that 
it would require consideration of an extraschedular 
evaluation.  

Once again, the Board finds that this matter need not be 
remanded to have the RO refer the Veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b)(1), for assignment of an extraschedular rating.  
Referral for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Inasmuch as 38 C.F.R. § 4.16 (a) is applicable to the 
Veteran's service-connected disabilities for consideration of 
TDIU, which is granted herein; 38 C.F.R. § 4.16 (b) does not 
have to be addressed by the Board in the instant case.  See 
Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 
Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. 
App. 317 (1994) ["§ 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU 
rating in cases where § 4.16(a) does not apply."].  
Therefore, the matter of the Veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

TDIU

With respect to the VCAA duties to notify and assist in 
connection with the portion of the Veteran's claim for TDIU 
which was not addressed by the August 2008 decision of the 
Board, the Board finds that, to the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the decision herein.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
appellant has asserted that he retired because his "feet 
were bothering him too much."  Therefore, the issue is 
raised by the record.  The Court held in Rice that, when the 
issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating.  As such, the issue is properly before the Board.  

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, disabilities of one or 
both lower extremities will be considered as one disability.  
Id.

In discussing the criteria for TDIU, the Court has indicated 
that the unemployability question, or the Veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

In the instant case, the Veteran has met the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  He is service-
connected for bilateral pes planus with arthritis of the 
feet, currently evaluated as 50 percent disabling; arthritis, 
left ankle, associated with bilateral pes planus with 
arthritis of the feet, currently evaluated as 10 percent 
disabling; and arthritis, right ankle, associated with 
bilateral pes planus with arthritis of the feet, currently 
evaluated as 10 percent disabling; resulting in a combined 70 
percent evaluation when the bilateral factor is applied to 
the process.  38 C.F.R. §§ 4.25, 4.26.  As such, the Veteran 
meets the schedular threshold for TDIU consideration.

As the Veteran meets the schedular criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a), the Board's inquiry 
turns to whether the Veteran is able to secure or follow a 
substantially gainful occupation.  For purposes of this 
appeal, the Board's focus is on whether the Veteran's 
service-connected disabilities render him unemployable.

The evidence of record reflects that the Veteran is 86 years 
of age and has not been employed since 1980.  Specifically, 
from 1948 to 1980, he was employed at a Pepsi-Cola bottling 
plant.  The plant closed in 1980 and the Veteran did not seek 
alternative employment because his feet had become so 
troublesome.  As noted in the September 2006 statement from 
his then-representative and in the March 2006 report of VA 
examination, the Veteran has stated that he retired because 
his "feet were bothering him too much."

In describing the effect that his symptoms have upon his 
daily life, the Veteran indicated that the pain and swelling 
of his feet is such that his ability to stand is limited to 
short periods of time.  Assistive shoes and braces have not 
provided relief, although the Veteran indicated that a warm 
foot bath with Epsom salt has provided some temporary relief.  
He described experiencing constant pain, with sharp pain 
three or four times per month.  In addition to limitations in 
his ability to perform household chores, during his February 
2006 personal hearing, the Veteran indicated that he must 
change shoes during the day and must use a chair with a back 
when he watches his grandson playing soccer.

A July 2009 Individual Unemployability Assessment from a CDMS 
(Certified Disability Management Specialist) who is also a 
Vocational Specialist and has a M. Ed. (Master of Education) 
reflects the Veteran stopped driving two years previously due 
in large part to being unable to effectively press and hold 
the pedals due to severe foot pain and soreness with any 
usage.  He reported that he cannot stand or walk for more 
than a few minutes without using a cane and/or holding onto 
nearby objects due to sharp bilateral leg pains which extend 
to his lower back.  The Veteran also reported sitting at home 
at least 80 percent of time with both legs elevated due to 
severe bilateral ankle soreness and severe bilateral pain at 
the base of his feet.  Whenever he leaves his recliner, he 
must cope with increasingly sore ankles even with the 
slightest movement and weight bearing.  Therefore, he rarely 
leaves his home or his recliner unless necessary to go to 
bed, use the bathroom, or go to a doctor.  Upon review of his 
entire claims file and an hour long teleconference with the 
Veteran, the examiner concluded that the Veteran is not able 
to secure or follow any gainful occupation due solely to his 
medically-diagnosed pain and self-reported severely-
restricted mobility associated with his service-connected 
bilateral pes planus and arthritis conditions.  The examiner 
further stated that, not only would the Veteran be unable to 
sustain concentration and production levels required even 
with simple sedentary occupations but he would be unable to 
commute to work in the first place.  

Given this evidence, and resolving any remaining doubt in 
favor of the Veteran, the Board finds that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected bilateral pes planus 
with arthritis of the feet and associated arthritis of the 
ankles.  See 38 U.S.C.A. § 5107(b).  Since the preponderance 
of the evidence supports the conclusion that the Veteran is 
unable to work due to his disabilities, TDIU is granted.  

ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus with arthritis of the feet, to include 
consideration of extraschedular compensation, is denied. 

Entitlement to a total disability rating based upon 
individual unemployability is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


